Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 1 of 22 PageID #: 96



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   --------------------------------------------------------------------X
    Kingsley Palmer,
    Sharon Palmer,                                                            Case No. 19-cv-5542
                                                                                (RKK) (CLP)
                                               Plaintiffs,
                -against-


    The City Of New York,
    Inspector Elliot,
    Colon,
    Ramos,
    Reggie aka Frank Singh,
    E 40 Buyers IG, LLC,
    Stephen Samuel Weintraub,
    John Doe #1-2,
                                                 Defendants.
   -----------------------------------------------------------------------X


              MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS
                PLAINTIFF’S COMPLAINT ON BEHALF OF DEFENDANT
                           STEPHEN S. WEINTRAUB, ESQ.

                                                      FURMAN KORNFELD & BRENNAN LLP
                                                      Attorneys for Defendant
                                                      STEPHEN S. WEINTRAUB, ESQ.
                                                      61 Broadway, 26th Floor
                                                      New York, New York 10006
                                                      Tel: (212) 867-4100
                                                      Fax: (212) 867-4118
                                                      FKB File No.: 303.021

  By Counsel:

  Rachel Aghassi, Esq.
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 2 of 22 PageID #: 97



                                                   TABLE OF CONTENTS

  TABLE OF AUTHORITIES ...................................................................................................... ii

  PRELIMINARY STATEMENT…………………………………………………………….........1

  STATEMENT OF FACTS .......................................................................................................... 3

  PROCEDURAL HISTORY ........................................................................................................ 5

  STANDARD REVIEW............................................................................................................... 6

  ARGUMENT .............................................................................................................................. 8

         POINT I: THE COMPLAINT FAILS TO STATE A CAUSE OF
                  ACTION UNDER 42 USC § 1983 .................................................................... 8

                           A. Plaintiffs’ Complaint Fails to Allege the ‘Joint Activity’…………….……9

                           B. Plaintiffs’ Complaint Fails to Allege the Conspiracy…………………….11

                           C. Plaintiffs’ Complaint Fails to Allege Attorney Weintraub’s
                              Personal Involvement……………………………………………………..12

         POINT II: PLAINTIFFS’ CLAIM FOR VIOLATION OF THE AUTOMATIC
                STAY FAILS AS A MATTER OF LAW ............................................................ 14

         POINT III: THIS COURT SHOULD DECLINE TO EXERCISE SUPPLEMENTAL
               JURISDICTION OVER PLAINTIFFS’ STATE-LAW CLAIMS WHICH
               OTHERWISE FAIL AS A MATTER OF LAW....……………. .......................... 15

                           A. Plaintiffs’ Fail to Allege a False Imprisonment Claim under
                              New York Law……………………………………………………………15

                           B. Plaintiffs’ Complaint Fails to Allege Conspiracy under
                              New York Law……………………………………………………………16

                           C. Plaintiffs’ Complaint Fails to Allege Constitutional Tort………………...16


  CONCLUSION ......................................................................................................................... 17




                                                                      i
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 3 of 22 PageID #: 98




                                                 TABLE OF AUTHORITIES

  CASES ............................................................................................................................. Page(s)

  Adickes v. S. H. Kress & Co.,
  398 U.S. 144 (1970)…………………………………………………………………………….....9

  Alexander & Alexander, Inc. v. Fritzen,
  68 N.Y.2d 968 (1986)……………………………………………………………………………16

  Ashcroft v. Iqbal,
  556 U.S. 662 (2009) ......................... …………………………..…………………………………7

  ATSI Communications, Inc. v. Shaar Fund, Ltd.,
  493 F.3d 87 (2d Cir. 2007)…………………………..…………………………………………….8

  Bang v. Utopia Restaurant,
  923 F. Supp. 46 (S.D.N.Y. 1996)……………..…………………………………………………..9

  Bell Atlantic Corp. v. Twombly,
  550 U.S. 544 (2007)……………………………………………………………………………. 6-8

  Bourdon v. Loughren,
  386 F.3d 88 (2d Cir. 2004)…………………..…………………………………………………….9

  Brackett v. Griswold,
  112 N.Y. 454 (1889)……………………………………………………………………………..16

  Carrington v. City of New York,
  201 A.D.2d 525 (2d Dept. 1994)………………….……………………………………………..15

  Ciambriello v. County of Nassau,
  292 F.3d 307 (2d Cir. 2002)……………..……………………………………………………….12

  Cortec Industries, Inc. v. Sum Holding L.P.,
  949 F.2d 42 (2d Cir. 1991)………………………………………………………………………...7

  Cosmas v. Hassett,
  886 F.2d 8 (2d Cir. 1989)……………..…………………………………..……………………….7

  Crysen/Montenay Energy Co. v. Esselen Assoc., Inc.,
  902 F.2d 1098 (2d Cir. 1990)…………...………………………………………………………..14

  Danahy v. Meese,
  84 A.D.2d 670 (4th Dept. 1981)…………………………………………………………………16


                                                                      ii
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 4 of 22 PageID #: 99




  DeJesus v. Sears Roebuck & Co.,
  87 F.3d 65 (2d Cir. 1996)………………..………………………………………………………...7

  Dwares v. City of New York,
  985 F.2d 94 (2d Cir.1993)……………………………………………………. ……………....8, 12

  Giraldo v. Kessler,
  694 F.3d 161 (2d Cir. 2012)……………………………………………………………………….8

  In re Grinspan,
  597 B.R. 725 (Bankr E.D.N.Y. 2019)……………………………………………………………14

  Hernandez v. United States,
  939 F3d 191 (2d Cir 2019)……………………………………………………………………….15

  Johnson v. Glick,
  481 F.2d 1028, 1034 (2d Cir.), cert. denied, 414 U.S. 1033 ...... …………………………...……13

  Kuklachev v. Gelfman,
  600 F.Supp.2d 437 (E.D.N.Y. 2009)……………………………………………………………...7

  In re Laskaratos,
  605 B.R. 282 (Bankr E.D.N.Y. 2019)…………………..……..…………………………………14

  In re Leiba
  529 B.R. 501 (Bankr. E.D.N.Y. 2015)……………………………………………………….13, 14

  Lugar v. Edmondson Oil Co., Inc.,
  457 U.S. 922 (1982)……………………………………………………………………………...11

  McKinnon v. Patterson,
  568 F.2d 930 (2d Cir 1977)…………………………………………… .. …………….…………13

  Nicholas v. Goord,
  430 F.3d 652 (2d Cir. 2005)…………….…………………………………………………..…….9

  Pangburn v. Culbertson,
  200 F.3d 65 (2d Cir. 1999)………………….…………………………………………….……..12

  Pappas v. Passias,
  271 A.D.2d 420 (2d Dept. 2000)………………………………………………………………...16

  Provost v. City of Newburgh,
  262 F.3d 146 (2d Cir.2001)………………………………………………………………………13




                                          iii
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 5 of 22 PageID #: 100



  Rice v. City of New York,
  275 F. Supp. 3d 395 (E.D.N.Y. 2017)………………………………………………….......... 10-12

  Snider v. Dylag,
  188 F.3d 51 (2d Cir.1999)………………..……………………………………………………….8

  Sykes v. Bank of America,
  723 F.3d 399 (2d Cir. 2013)………………………………………………………………………8

  Wickersham v. City of Columbia,
  481 F.3d 591 (8th Cir. 2007)………………………... …………………………………………..11

  Williams v. State,
  90 A.D.2d 861 (3d Dept. 1982)………………………………………………………………….16

  Wright v. Smith,
  21 F.3d 496 (2d Cir.1994)………………………………………………………………………..13

  Wong v. Yoo,
  649 F. Supp. 2d 34 (E.D.N.Y. 2009)……………………...………………………………9, 12, 13


  STATUTES

  11 U.S.C. § 362……………...…………………………………………………...………....2, 5, 14

  28 U.S.C. § 1367 ........ ……………...………………………………………………………..…..15

  42 U.S.C. § 1983…………………………………………………………………………… passim

  42 U.S.C. § 1988………………………………………………………………………………..2, 5

  Fed. R. Civ. P. § 8 .................................. ……………………………………...…………………6

  Fed. R. Civ. P. § 12 ................................... ……...………………………….……………... passim

  N.Y. Const. Art. I § 5 . ……..…………………..………………….……………………….2, 5, 17

  N.Y. Const. Art. I § 6 …………….…….………….……………………………………….2, 5, 17

  N.Y. Const. Art. I § 12 ………………...……………………………………………….…..2, 5, 17




                                             iv
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 6 of 22 PageID #: 101



                                   PRELIMINARY STATEMENT

         This Memorandum of Law is respectfully submitted on behalf of Defendant Stephen S.

  Weintraub, Esq. (“Attorney Weintraub”) in support of Attorney Weintraub’s motion to dismiss,

  pursuant to F.R.C.P. §12(b)(6), the Complaint of Plaintiffs Kingsley Palmer and Sharon Palmer

  (collectively “Plaintiffs”) as against Attorney Weintraub with prejudice. Plaintiffs’ action must be

  dismissed because Plaintiffs fail to state a valid cause of action against Attorney Weintraub.

         This matter stems from (1) a foreclosure action brought against homeowner Plaintiffs in

  2013 (the “Foreclosure Action”) relating to property located at 891 East 40th St, Brooklyn, New

  York 11210 (the “Premises”), (2) a post-foreclosure holdover proceeding in housing court in 2018

  relating to the Premises, and (3) Plaintiffs’ alleged eviction from the Premises. Attorney Weintraub

  represented the buyers of the Premises, co-defendant E 40 Buyers IG, LLC (“E 40 Buyers”), in

  item (2) the successful holdover proceeding, but was not retained to take any steps with respect to

  (1) the Foreclosure Action, and (3) obtaining a warrant of eviction. In this case, Plaintiffs

  speculatively allege that someone from Attorney Weintraub’s office appeared in the Foreclosure

  Action related to an order to show cause to stay their eviction, that this unnamed person threatened

  Plaintiffs with eviction, and that their ensuing eviction and arrest despite the interim stay in place,

  was somehow vaguely Attorney Weintraub’s fault.

         Notably, Attorney Weintraub was never retained by any party in the Foreclosure Action,

  and never appeared in the Foreclosure Action in any capacity, nor did he send someone to appear

  on his behalf. Moreover, he had no involvement in obtaining a warrant of eviction after a judgment

  of possession was entered in the holdover action. Accordingly, it is unclear why Attorney

  Weintraub was even included as a defendant in the instant matter at all. In an effort to allow

  Plaintiffs to remedy this error of filing a speculative frivolous lawsuit against an inappropriate
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 7 of 22 PageID #: 102



  party, the undersigned counsel in good faith informed Plaintiffs that Attorney Weintraub was never

  retained to represent E 40 Buyers in the underlying Foreclosure Action and did not represent or

  appear on their behalf at the June 26, 2019 appearance as Plaintiffs’ allege in their Complaint, and

  yet they refused to investigate and dismiss this action. This mistaken identity issue should have

  been easily resolved as Plaintiffs were present at the June 26, 2019 appearance and therefore know

  the allegations against Attorney Weintraub are simply untrue. Instead, in a letter to this Court dated

  April 7, 2020, Plaintiffs “doubled-down” by asserting unpleaded allegations that “Weintraub [sic]

  office engaged the police to take over the private property and oust the plaintiffs from their home.”

  See ECF No. 21. Plaintiffs have no good faith basis to make these new and unpleaded assertions.

         More importantly, even if the allegations in the Complaint were true, which they are not,

  Plaintiffs’ fail to state a single valid cause of action against Attorney Weintraub, who was not

  acting under the color of law necessary to sustain Plaintiffs’ claims. In total, Plaintiffs allege six

  (6) causes of action against Attorney Weintraub, including civil rights violations under 42 U.S.C.

  § 1983 and §1988, as well as violations under the Fourth, Fifth, and Fourteenth Amendments of

  the United States Constitution and under §§ 5, 6, and 12 of the New York Constitution, false

  imprisonment, violation of an automatic stay under 11 U.S.C. § 362, and civil conspiracy, all

  relating to attempts to evict Plaintiffs. However, the Complaint does not allege Attorney Weintraub

  was involved in any way in regard to the issuance of a warrant and later eviction of the Plaintiffs,

  beyond mere speculation. Accordingly, this Complaint is entirely unsustainable on the law and the

  factual assertions are, at best, broad speculation, and at worst, a gross misrepresentation of the

  underlying facts of the case.




                                                    2
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 8 of 22 PageID #: 103



                                          STATEMENT OF FACTS 1

            In 2013, CitiMortgage brought a foreclosure action against homeowner Plaintiffs (the

  “Foreclosure Action”), 2 in connection with the Premises. A judgment of foreclosure and sale was

  eventually issued and on July 20, 2018, co-defendant E 40 Buyers purchased the Premises at a

  foreclosure sale held pursuant to the judgment of foreclosure.

            After E 40 Buyers took title to the property, Attorney Weintraub was retained by them in

  connection with a separate holdover proceeding commenced in the housing court in the Civil Court

  of the City of New York, Kings County (the “Holdover Proceeding”).3 The purpose of Attorney

  Weintraub’s representation was to obtain a judgment of possession against Plaintiffs after the

  foreclosure. See Weintraub Aff. ¶ 3.4 Attorney Weintraub never appeared in person and instead,

  Attorney Weintraub retained Marc Aronson, Esq. (“Attorney Aronson”) to appear on Attorney

  Weintraub’s behalf on a per diem basis. See Weintraub Aff. ¶ 4; Aronson Aff ¶ 3.5

          On February 28, 2019, after a trial in which Attorney Aronson appeared,6 Judge Jeannine

  B. Kuzneiski issued a judgment of possession in favor of E 40 Buyers in the Holdover Action. See

  Ex. B; see also Weintraub Aff ¶ 5; Aronson Aff ¶ 3. The judgment of possession allowed E 40

  Buyers to obtain a warrant to evict Plaintiffs from the Premises. The eviction process does not

  require the help of an attorney to obtain a warrant, and Attorney Weintraub was not retained by




  1
    All exhibits (“Ex.”) are annexed to the Declaration of Rachel Aghassi, dated May 26, 2020 (“Aghassi Decl.”)
  submitted herewith this Memorandum of Law in support of the instant motion to dismiss.
  2
    MTGLQ Investors, LP v. Kingsley Palmer et al, Index No. 508193/2013 (Supreme Court, Kings County). MTGLQ
  Investors was eventually substituted in place of CitiMortgage.
  3
    E 40 Buyers IG LLC v. Kingsley Palmer et al, Index No. LT-82907-18/KI (Civil Court, Kings County).
  4
    “Weintraub Aff.” refers to the Affidavit of Stephen S. Weintraub, Esq. dated May 21, 2020 in support of the motion
  to dismiss, submitted herewith.
  5
    “Aronson Aff.” refers to the Affidavit of Marc Aronson, Esq. dated May 14, 2020 in support of the motion to
  dismiss, submitted herewith.
  6
    See Aronson Aff. ¶ 3; Weintraub Aff. ¶ 5.

                                                           3
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 9 of 22 PageID #: 104



  and was not involved in E 40 Buyers’ efforts to obtain a warrant or arranging the eviction. See

  Weintraub Aff. ¶¶ 6 and 8.

             After attempting and failing to obtain a stay in the Holdover Proceeding and also

  attempting and failing to obtain a stay from the Appellate Division, Second Department of the

  Foreclosure Action, on May 19, 2019, Plaintiffs, proceeding pro se, filed an Order to Show Cause

  (“OTSC”) in the Foreclosure Action requesting a stay of eviction, which was signed the next day,

  setting a hearing on June 26, 2019 (“June 26 Appearance”). See Ex. C. The OTSC contained an

  order for temporary relief that “pending a hearing, all proceedings in the eviction action are stayed

  (index no. 82907/2018).” Id. This appears to be the result of some confusion as the index number

  cited is for the Holdover Proceeding (not an “eviction action” as Plaintiffs’ allege in the

  Complaint 7).         In any event, there were no proceedings which took place on the Holdover

  Proceeding after the OTSC was signed as that action was disposed of on February 28, 2019. In the

  portion of the OTSC for service filled out by Plaintiffs, Plaintiffs wrongly identified Attorney

  Weintraub as E 40 Buyers’ counsel in the Foreclosure Action even though Attorney Weintraub

  had never appeared in the Foreclosure Action and E 40 Buyers was not a party thereto. See Ex. C;

  Weintraub Aff. ¶ 7. Even more so, the OTSC oddly did not even require the plaintiff in the

  Foreclosure Action, MTGLQ Investors, to be served with a copy.

             Attorney Weintraub did not appear, and was not retained to appear, nor did he send anyone

  to appear on his behalf at the scheduled oral argument at the June 26 Appearance. See Weintraub

  Aff. ¶ 7. If an attorney appeared on behalf of E 40 Buyers on June 26, 2019, as Plaintiffs allege,

  he or she was not retained by Attorney Weintraub. Id. According to Plaintiffs, the late Noach Dear

  adjourned the OTSC at the June 29 Appearance and extended the stay based on Plaintiffs’ recent



  7
      See Ex. A ¶ 13.

                                                     4
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 10 of 22 PageID #: 105



   Chapter 13 bankruptcy filing. 8 Attorney Weintraub was not present at the June 26 Appearance as

   he was not involved in this matter. See Weintraub Aff. ¶¶ 7and 8. To date, there has been no final

   determination on the OTSC and it is unclear if argument eventually took place.

                                           PROCEDURAL HISTORY

            Plaintiffs filed the instant Complaint on October 1, 2019 against the City of New York,

   Inspector Elliot Colon, Ramos, Reggie aka Frank Singh, E 40 Buyers IG, LLC, Attorney

   Weintraub, and John Doe #1-2, alleging six (6) causes of action against Attorney Weintraub,

   including civil rights violations under 42 U.S.C. §§ 1983 and 1988, as well as violations under the

   Fourth, Fifth, and Fourteenth Amendments of the United States Constitution and under §§ 5, 6,

   and 12 of the New York Constitution, false imprisonment, violation of an automatic stay under 11

   U.S.C. § 362, and civil conspiracy, all relating to attempts to evict Plaintiffs which the Complaint

   does not allege Attorney Weintraub was involved in beyond mere speculation.

            Specifically, the Complaint asserts that on June 11, 2019 a City Marshal evicted Plaintiff

   Sharon Palmer from the Premises. See Ex. A ¶ 14. The Complaint does not assert that Attorney

   Weintraub was involved in this incident. Then the Complaint asserts that at the June 26

   Appearance, “[t]he East 40th [sic] Buyers were there. The lawyer for E 40 Buyer [sic] (Stephen

   Weintraub [sic] office) were [sic] there” and that “the lawyer for E 40 Buyers IG, LLC, got angry

   and started saying they are going to get cops and get us thrown out.” Id. at ¶ 19. Notably, Plaintiffs

   do not allege that Attorney Weintraub himself was present, as they cannot.



   8
     In re: Kingsley Palmer, No. 1-19-43814-cec, (Bank. E.D.N.Y.) The bankruptcy proceeding was subsequently
   dismissed on August 5, 2019 and terminated on October, 8, 2019, based on the Palmers’ failure to file necessary
   documents, failure to make payments to creditors, and failure to make an appearance at a mandatory conference. See
   id. Electronic Order dated Oct. 8, 2019. The related adversary action, entitled Kingsley Palmer v. City of New York, E
   40 Buyers, et al, No. 1-19-01099-cec, (Bank. E.D.N.Y.), was dismissed and terminated by Electronic Order on October
   7, 2019. The adversary complaint was nearly identical to the instant Complaint except that it does not name Attorney
   Weintraub as a defendant.


                                                             5
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 11 of 22 PageID #: 106



          Plaintiffs then allege that the day after the adjournment hearing, police officers arrived at

   the Premises in the late evening to evict the Palmers once more. Id. at ¶ 20. Plaintiffs allege that

   the officers subsequently wrongfully arrested both Mr. and Mrs. Palmer for trespass. Id. Plaintiffs

   do not allege, as they cannot, that Attorney Weintraub was involved in this incident.

          On the belief that Plaintiffs simply made a mistaken assertion that Attorney Weintraub’s

   office was involved in the June 26 Appearance, Attorney Weintraub has engaged in a good faith

   effort to alert Plaintiffs as to their mistake and allow them to investigate their claims herein. To

   date, Plaintiffs have refused to dismiss their claims against Attorney Weintraub.

          Pursuant to this Court’s rules, on March 16, 2020, Attorney Weintraub filed a pre-motion

   conference letter requesting permission to file a pre-answer motion to dismiss. See ECF No. 18.

   On April 7, 2020, in Plaintiffs’ opposition letter, Plaintiffs assert certain unfounded and unpleaded

   claims against Attorney Weintraub, including that “Weintraub [sic] office engaged the police to

   take over the private property and oust the plaintiffs from their home.” See ECF No. 21. Not only

   is this claim unpleaded, patently false, without basis, but even if true, which it is not, would not

   overcome dismissal on the pleadings. On April 9, 2020, the Court issued a text order deciding that

   a pre-motion conference was not necessary and allowing this motion to go forward.

                                      STANDARD OF REVIEW

          A motion pursuant to F.R.C.P. 12(b)(6) seeks dismissal on the grounds that the complaint

   fails to state a claim upon which relief may be granted. Ordinarily, the complaint must simply

   “contain a short and plain statement of the claim showing that the pleader is entitled to relief.”

   F.R.C.P. 8(a)(2). Conclusory statements and allegations are insufficient to meet this burden. See

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). However, the allegations in an initial




                                                    6
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 12 of 22 PageID #: 107



   pleading must “meet the standard of plausibility.” Kuklachev v. Gelfman, 600 F.Supp.2d 437, 455

   (E.D.N.Y. 2009).

          To survive a motion to dismiss pursuant to FRCP 12(b)(6), a complaint must contain

   allegations that “raise a right to relief above the speculative level” and which are not simply generic

   labels, broad conclusions or formulaic recitations of the elements of a cause of action. Twombly,

   550 U.S. at 555-556. “A claim has facial plausibility when the plaintiff pleads factual content that

   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

   alleged.” Id. at 557. Ultimately, “[d]etermining whether a complaint states a plausible claim for

   relief will…be a context-specific task that requires the reviewing court to draw on its judicial

   experience and common sense.” Id.

          The Second Circuit has held on this point that a party must set forth sufficient facts to

   support each element of a claim. See DeJesus v. Sears Roebuck & Co., 87 F.3d 65, 70 (2d Cir.

   1996). To maintain an action, the plaintiff must allege facts demonstrating “more than a sheer

   possibility that a defendant acted unlawfully.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009),

   citing Twombly. A complaint will not suffice if it relies on “naked assertions devoid of further

   factual enhancement.” Twombly, 550 U.S. at 557.

          For purposes of a motion to dismiss, a complaint is deemed to include any written

   instrument attached to it as an exhibit or any statements or documents incorporated in it by

   reference. See Cosmas v. Hassett, 886 F.2d 8, 13 (2d Cir. 1989). Also included are documents

   that the plaintiffs knew about or relied upon in bringing the suit. See Cortec Industries, Inc. v.

   Sum Holding L.P., 949 F.2d 42, 47-48 (2d Cir. 1991). Furthermore, when deciding a motion to

   dismiss, the court can take judicial notice of relevant matters of public record. Giraldo v. Kessler,

   694 F.3d 161, 164 (2d Cir. 2012).



                                                     7
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 13 of 22 PageID #: 108



                                              ARGUMENT

                                POINT I
    THE COMPLAINT FAILS TO STATE A CAUSE OF ACTION UNDER 42 USC § 1983

          Plaintiffs’ Complaint must be dismissed as it fails to set forth a valid cause of action against

   Attorney Weintraub. Plaintiffs’ claims against Attorney Weintraub that, vaguely, “someone” from

   Attorney Weintraub’s office appeared at the June 26 Appearance, in which no argument took place,

   and ambiguously made threats against Plaintiffs, are not only conclusory and without any basis in

   fact, but also fail to state a claim on which relief may be granted. FRCP § 12(b)(6) requires a

   complaint to “provide the grounds upon which [the] claim rests through factual allegations

   sufficient to raise a right to relief above the speculative level.” ATSI Communications, Inc. v. Shaar

   Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007), quoting Twombly. 550 U.S. at 555. The Complaint

   wholly fails to meet this burden, as Plaintiffs present no facts in the Complaint regarding Attorney

   Weintraub’s conduct that could remotely raise a right to relief.

          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing that “(1) the

   challenged conduct was attributable at least in part to a person who was acting under color of state

   law; and (2) the conduct deprived the plaintiff of a right guaranteed under the Constitution of the

   United States” or federal law. Snider v. Dylag, 188 F.3d 51, 53 (2d Cir.1999) (citing Dwares v.

   City of N.Y., 985 F.2d 94, 98 (2d Cir.1993)). Private parties are therefore not generally liable under

   the statute. Sykes v. Bank of America, 723 F.3d 399, 406 (2d Cir. 2013). Absent special

   circumstances suggesting concerted action between an attorney and a state representative,

   representation by private counsel in state proceedings does not constitute the degree of state

   involvement or interference necessary to establish a claim under § 1983. See Nicholas v. Goord,

   430 F.3d 652, 656 n.7 (2d Cir. 2005); Bourdon v. Loughren, 386 F.3d 88, 90 (2d Cir. 2004).

   Attorney Weintraub is a private individual, not a state actor, and Plaintiffs have not pleaded facts


                                                     8
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 14 of 22 PageID #: 109



   sufficient to give rise to private liability under 42 U.S.C. § 1983.

      A. Plaintiffs’ Complaint Fails to Allege the ‘Joint Activity’

          Private individuals are liable under 42 U.S.C. § 1983 where the private actor operates as a

   willful participant in joint activity with the State or its agents. Adickes v. S. H. Kress & Co., 398

   U.S. 144, 152 (1970). “To establish joint action, a plaintiff must show that the private citizen and

   the state official shared a common unlawful goal; the true state actor and the jointly acting private

   party must agree to deprive the plaintiff of rights guaranteed by federal law.” Wong v. Yoo, 649 F.

   Supp. 2d 34, 55-56 (E.D.N.Y. 2009) (citing Bang v. Utopia Restaurant, 923 F. Supp. 46, 49

   (S.D.N.Y. 1996)).

          Here, Plaintiffs allege that “[d]efendants have deprived plaintiffs of their civil,

   constitutional and statutory rights under color of law and have conspired to deprive her of such

   rights and are liable to plaintiffs under 42 U.S.C. § 1983.” See Ex. A ¶24. Specifically, Plaintiffs

   claim violations of their Fourth and Fourteenth Amendment rights under the United States

   Constitution to be free of unreasonable searches and seizures, and of their right to due process

   under the Fourteenth Amendment of the United States Constitution. Plaintiffs support their

   allegation that Attorney Weintraub “conspired” with the New York Police Department (“NYPD”)

   to deprive them of their rights by stating that the “lawyer for E 40 Buyer (Stephen Weintraub

   office) were [sic] [present at the June 26 Appearance]” and that “the lawyer for E 40 Buyers IG,

   LLC, got angry and started saying they are going to get the cops and get us thrown out.” See Ex.

   A ¶19. Plaintiffs Complaint fails to allege that Attorney Weintraub, or any individual from

   “Stephen Weintraub office”, actually called or engaged the police to have Plaintiffs evicted from

   the Premises.

          In Rice v. City of New York, 275 F. Supp. 3d 395 (E.D.N.Y. 2017), this Court analyzed



                                                     9
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 15 of 22 PageID #: 110



   facts and issues almost identical to the instant Complaint. In Rice, the plaintiff tenants brought an

   action under 42 U.S.C. § 1983 against their landlord and their landlord’s attorneys alleging the

   landlord’s attorneys wrongfully obtained a city housing court order and summoned the police to

   enforce the wrongful order, which resulted in the tenants arrest. In Rice, 275 F. Supp. 3d 395. To

   determine whether the private attorneys were personally liable under § 1983, the Court looked to

   whether the facts as alleged in the complaint showed that the attorney defendants shared a common

   goal with the police to violate the tenants’ rights. Id. The specific allegations were that

          (1) the attorneys filed an order to show cause in “for purposes of inappropriately,
          wrongfully and unlawfully importuning said Court to act thereon by its signing,” (2) the
          judge signed the order “as tendered by the ... defendants, inclusive of its temporary
          restraining order, without conducting any kind of hearing ... and without the supporting
          documentation,” (3) the landlords, “at the instruction of or by the acts of the [attorneys] ,...
          contacted, called, summoned, importuned or otherwise caused [the police] to be present at,
          near, in or about [tenants' apartment] for purposes of enforcing the said temporary
          restraining order and/or to facilitate and/or cause the unlawful and/or forced entry therein
          by themselfs [sic] and/or by” the HVAC workers, and (4) the attorneys “did conspire to
          cause and permit and did actually cause and permit the false arrest, wrongful detention,
          assault, wrongful entry, constructive eviction and the unlawful seizure of the person and
          property of the plaintiffs.”

   Id. at 404. Ultimately, the Rice Court found there were no facts alleged which supported a claim

   that the attorney defendants “had an understanding with or exerted any improper influence over

   any state actor, and the Court ‘cannot speculate’ as to whether any such discussions occurred or

   what they contained” Id. (citation omitted). The Court further held that “merely… calling the

   police, even for an improper purpose, does not create private liability under § 1983.” Id. Here,

   even if Attorney Weintraub had called the police, which Plaintiffs do not even allege, merely

   engaging the police to have Plaintiffs evicted is not sufficient to give rise to a claim under 42

   U.S.C. § 1983.

          Further, the Rice Court specifically addressed and distinguished the Supreme Court

   decision of Lugar v. Edmondson Oil Co., Inc., 457 U.S. 922 (1982), which Plaintiffs cite in their


                                                    10
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 16 of 22 PageID #: 111



   letter to the Court. In Lugar, a debtor asserted two due process claims under 42 U.S.C. § 1983

   against a corporate creditor. Id. The first count challenged the state statute under which the creditor

   had obtained a prejudgment attachment of the debtor's property as procedurally defective under

   the Fourteenth Amendment, and the second count alleged the debtor was deprived of his property

   as a result of the creditor's malicious, wanton, willful, oppressive, and unlawful acts. Id. The Lugar

   Court found that the first count challenging the state prejudgment attachment procedure was state

   action, thus the § 1983 claim was proper, but that by the debtor’s use of the word ‘unlawful’ in the

   second count, meant unlawful under state law, therefore that the creditor’s actions could not be

   attributable to the state. Id. at 940.

           Similar to the facts presented in the Rice case, Plaintiffs here are not challenging the

   constitutionality of a state procedure. Instead, Plaintiffs allege that “[d]efendants have deprived

   plaintiffs of their civil, constitutional and statutory rights under color of law and have conspired to

   deprive her of such rights and are liable to plaintiffs… [and] [d]efendants falsely arrested plaintiffs

   and failed to intervene in each other’s obviously illegal actions.” See Ex. A ¶24-26 [emphasis

   added]. As Plaintiffs merely allege the private misuse of a state statute, their 42 U.S.C. § 1983

   claim must fail. See Lugar, 457 U.S. 922; Rice, 275 F. Supp. 3d 395; Wickersham v. City of

   Columbia, 481 F3d 591, 598 (8th Cir. 2007).

       B. Plaintiffs’ Complaint Fails to Allege the Conspiracy

           To bring a 42 U.S.C. § 1983 conspiracy claim, Plaintiffs must allege “(1) an agreement

   between a state actor and a private party; (2) to act in concert to inflict an unconstitutional injury,

   and (3) an overt act done in furtherance of that goal causing damages.” Ciambriello v. County of

   Nassau, 292 F.3d 307, 324–25 (2d Cir. 2002) (citing Pangburn v. Culbertson, 200 F.3d 65, 72 (2d

   Cir. 1999)). Further, “complaints containing only conclusory, vague, or general allegations that



                                                     11
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 17 of 22 PageID #: 112



   the defendants have engaged in a conspiracy to deprive the plaintiff of his constitutional rights are

   properly dismissed; diffuse and expansive allegations are insufficient, unless amplified by specific

   instances of misconduct.” Id. at 325 (quoting Dwares, 985 F.2d at 100).

          Plaintiffs Complaint fails to allege any agreement between Stephen Weintraub’s office and

   any state actor beyond Plaintiffs’ mere conclusory contention that a lawyer from “Stephen

   Weintraub [sic] office” stated “they would call the police” and “get Plaintiffs thrown out” of the

   Premises at the June 26 Appearance. Plaintiffs’ allegations are vague, conclusory, general, and are

   insufficient because there is no specific instance of misconduct on behalf of Attorney Weintraub

   alleged. See Ciambriello v. County of Nassau, 292 F.3d 307, 324–25 (2d Cir. 2002); see also Rice,

   275 F. Supp. 3d at 406 (finding no factual basis to suggest an agreement between the defendants

   and any state actor to act in concert to inflict a constitutional injury where plaintiffs failed to

   specifically plead the details of a conspiracy beyond the details that defendants summoned the

   police to plaintiffs' apartment to enforce a temporary restraining order).

      C. Plaintiffs’ Complaint Fails to Allege Attorney Weintraub’s Personal Involvement

          Even if Plaintiffs allegations established joint action or conspiracy rising to the level of a

   private actor acting under the color of law, which they do not, Plaintiffs have not plead facts

   sufficient to establish personal liability on behalf of Attorney Weintraub. “[I]t is well settled in

   [the Second] Circuit that personal involvement of defendants in alleged constitutional deprivations

   is a prerequisite to an award of damages under § 1983.” See Wong, 649 F Supp. 2d at 53 (citing

   Wright v. Smith, 21 F.3d 496, 501 (2d Cir.1994); see also McKinnon v. Patterson, 568 F2d 930,

   934 (2d Cir 1977). “Personal involvement may be established by a showing of direct participation,

   meaning ‘intentional participation in the conduct constituting a violation of the victim's rights by

   one who knew of the facts rendering it illegal.’” Wong, 649 F.Supp. 2d at 61 (quoting Provost v.

   City of Newburgh, 262 F.3d 146, 155 (2d Cir.2001)).
                                                    12
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 18 of 22 PageID #: 113



           As mentioned above, Plaintiffs’ merely allege that the “lawyer for E 40 Buyer (Stephen

   Weintraub office) were [present at the adjournment haring]” and that “the lawyer for E 40 Buyers

   IG, LLC, got angry and started saying they are going to get the cops and get us thrown out.” See

   Ex. A ¶19. In the Complaint, Plaintiffs do not allege that Attorney Weintraub was present at the

   June 26 Appearance, nor do they allege Attorney Weintraub called the police leading to their

   alleged wrongful eviction. Merely contending that a lawyer from “Stephen Weintraub office” was

   present at the June 26 Appearance and stated “they are going to get the cops” to have Plaintiffs

   “thrown out” is not enough to establish personal involvement on behalf of Attorney Weintraub

   himself. Further, “the general doctrine of respondeat superior does not suffice and a showing of

   some personal responsibility of the defendant is required.” Johnson v. Glick, 481 F.2d 1028, 1034

   (2d Cir.), cert. denied, 414 U.S. 1033 (1973). Therefore, even if the lawyer present at the June 26

   Appearance as Plaintiffs’ allege was from Stephen Weintraub’s law office, which they were not,

   Attorney Weintraub bears no liability for actions he did not personally take under § 1983. As

   Plaintiffs do not allege Attorney Weintraub himself was present at the June 26 Appearance or that

   he personally called the police, Plaintiffs have failed to plead facts sufficient to show the requisite

   personal involvement to bring a 42 U.S.C. § 1983 claim against Attorney Weintraub who is not a

   state actor.

           Seemingly realizing the allegations in the Complaint were lacking, opposing counsel

   attempted to supplement the facts as alleged in the Complaint in Plaintiffs’ response to Attorney

   Weintraub’s pre-motion conference request letter to this Court. In Plaintiffs response letter,

   Plaintiffs specifically allege that “Weintraub office engaged the police.” See ECF No. 21. Notably,

   the Complaint contains no such allegation and as Plaintiffs have no personal knowledge of this

   assertion beyond mere speculation, it would not be properly asserted in any event.



                                                     13
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 19 of 22 PageID #: 114



                                POINT II
    PLAINTIFFS’ CLAIM FOR VIOLATION OF THE AUTOMATIC STAY FAILS AS A
                             MATTER OF LAW

          A party seeking damages for a violation of an automatic stay pursuant to 11 U.S.C. § 362(k)

   must prove “(1) that a bankruptcy petition was filed, (2) that the debtor is an individual, (3) that

   the creditor received notice of the petition, (4) that the creditor's actions were in willful violation

   of the stay, and (5) that the debtor suffered damages.” See In re Laskaratos, 605 B.R. 282, 299-

   300 (Bankr E.D.N.Y. 2019) (citing In re Leiba, 529 B.R. 501, 506 (Bankr. E.D.N.Y. 2015)). The

   term ‘willful’ means ‘any deliberate act taken by a creditor in violation of the automatic stay,

   which the violator knows to be in existence.’ See In re Leiba, 529 B.R. at 507 (quoting

   Crysen/Montenay Energy Co. v. Esselen Assoc., Inc., 902 F.2d 1098, 1105 (2d Cir. 1990)).

          Although attorneys representing creditors can be liable for damages based on actions the

   attorney took in violating a stay, Plaintiffs’ have not alleged facts sufficient to state such a claim.

   Plaintiffs’ have not alleged that Attorney Weintraub had personal knowledge of the bankruptcy

   filing, nor that he took any willful action to violate the stay as required to bring such claim. See In

   re Grinspan, 597 B.R. 725, 744 (Bankr E.D.N.Y. 2019) (holding that a creditor’s attorney was

   liable for violating an automatic stay based on his actual knowledge of the debtor’s bankruptcy

   filing and the attorney’s subsequent filing of a motion in state court against the stay). Instead,

   Plaintiffs’ here claim that on June 26, 2019 a lawyer from “Stephen Weintraub office” was present

   at the June 26 Appearance and was shown the bankruptcy paperwork. See Exhibit A ¶19. Plaintiffs

   further contend that the lawyer from “Stephen Weintraub office” got angry and stated he would

   get the cops and have Plaintiffs thrown out of the Premises and that the next day, the police showed

   up and allegedly falsely arrested Plaintiffs. Id. Besides the fact that Attorney Weintraub’s

   representation of E 40 Buyer in the Holdover Proceeding and had never represented E 40 Buyers



                                                     14
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 20 of 22 PageID #: 115



   in the bankruptcy proceeding or the Foreclosure Action, nor was he present at the hearing, the

   allegations in the Complaint are insufficient to establish liability on behalf of Attorney Weintraub.

   Plaintiffs do not alleged that Attorney Weintraub had personal knowledge of Plaintiffs’ bankruptcy

   filing nor is it alleged that Attorney Weintraub personally acted in any way to violate the stay, let

   alone doing so willfully. Therefore, Plaintiff’s claim for damages for a willful violation of the stay

   is also meritless.

                                                POINT III

   THIS COURT SHOULD DECLINE TO EXERCISE SUPPLEMENTAL JURISDICTION
     OVER PLAINTIFFS’ STATE-LAW CLAIMS WHICH OTHERWISE FAIL AS A
                            MATTER OF LAW

           Since the federal claims are wholly without merit, this Court could, and should, decline to

   exercise supplemental jurisdiction over state-law claims when it “has dismissed all claims over

   which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). Even more so, Plaintiffs’ state law

   claims are similarly meritless.

           A. Plaintiffs’ Fail to Allege a False Imprisonment Claim under New York Law

           To state a false imprisonment claim under New York law, a plaintiff must allege facts

   sufficient to show (1) the defendant intended to confine the plaintiff, (2) the plaintiff was conscious

   of the confinement, (3) the plaintiff did not consent to the confinement and (4) the confinement

   was not otherwise privileged. See Hernandez v. United States, 939 F3d 191, 199 (2d Cir 2019)

   (citation omitted). Where, as here, a plaintiff does not allege a defendant personally confined the

   plaintiff, “the plaintiff must show that [the] defendant instigated his arrest.” Carrington v. City of

   New York, 201 A.D.2d 525, 526-27 (2d Dept. 1994).

           Plaintiffs’ Complaint fails to allege facts sufficient to give rise to a claim that Attorney

   Weintraub “instigated” their arrest. Plaintiffs do not and cannot allege Attorney Weintraub



                                                     15
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 21 of 22 PageID #: 116



   personally engaged the NYPD to have Plaintiffs arrested. Even if this Court were to construe the

   Complaint to allege Attorney Weintraub called the police, which it does not, Plaintiffs false

   imprisonment would still fail. “Merely providing information to the [police], even when

   subsequently found to be in error, resulting in the arrest of an innocent man, does not subject the

   informant to liability for false imprisonment.” Williams v. State, 90 A.D.2d 861, 862 (3d Dept.

   1982).

            B. Plaintiffs’ Complaint Fails to Allege Conspiracy under New York Law

            New York does not recognize civil conspiracy to commit a tort as an independent cause of

   action. See Pappas v. Passias, 271 A.D.2d 420 (2d Dept. 2000); see also Alexander & Alexander,

   Inc. v. Fritzen, 68 N.Y.2d 968 (1986). Such cause of action can be pleaded only if evidence exists

   of an underlying tort to connect the actions of separate defendants with an otherwise actionable

   tort. See id. quoting Brackett v. Griswold, 112 N.Y. 454 (1889); see also Danahy v. Meese, 84

   A.D.2d 670 (4th Dept. 1981).

            Plaintiffs contend that “defendants agreed to violate the plaintiffs’ rights” and “made an

   agreement to attempt to cover up the Supreme Court order of the restraining order” and “took

   action in furtherance of this agreement by arresting plaintiffs and bringing charges of trespass

   against him.” See Ex. A ¶¶ 33-34. As described above, Plaintiffs have not alleged any facts

   sufficient to show an “agreement” between Attorney Weintraub and any other named defendant.

   Additionally, as described above, Plaintiffs fail to properly plead the independent cause of action

   for false imprisonment against Attorney Weintraub, thus the civil conspiracy claim must also fail.

            C. Plaintiffs’ Complaint Fails to Allege Constitutional Tort

            Plaintiffs’ allege that “[d]efendants, acting under color of law, violated plaintiff’s rights

   pursuant to §§ 5, 6 and 12 of the New York State Constitution.” See Ex. A ¶ 37. As discussed



                                                     16
Case 1:19-cv-05542-RPK-CLP Document 24-1 Filed 05/26/20 Page 22 of 22 PageID #: 117



   above, Attorney Weintraub is not a state actor and was not acting under color of law, therefore

   Plaintiffs’ constitutional tort claim likewise fails.

                                              CONCLUSION

           For all of the foregoing reasons and principles of law, the motion by Attorney Weintraub,

   pursuant to F.R.C.P. 12(b)(6), should be granted dismissing the Complaint, with prejudice,

   together with such other, further and different relief as to the Court seems just and proper.

   Dated: New York, New York
          May 26, 2020
                                                 Yours, etc.

                                                 FURMAN KORNFELD & BRENNAN LLP


                                                 By:        /s/ Rachel Aghassi     ___________
                                                              Rachel Aghassi, Esq.
                                                              Attorney for Defendant
                                                              Stephen S. Weintraub, Esq.
                                                              61 Broadway, 26th Floor
                                                              New York, New York 10006
                                                              (212) 867-4100
                                                              File No.: 303.021




                                                       17
